--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.2


THE DIRECTV GROUP, INC.


PERFORMANCE STOCK UNIT AWARD AGREEMENT






THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
August 13, 2007 (“Effective Date”), is entered into between The DIRECTV Group,
Inc., a Delaware corporation (“DIRECTV”), and Chase Carey (“Executive”).


WHEREAS, at its meeting on August 8, 2007, the Compensation Committee of
DIRECTV’s Board of Directors (the “Committee”) approved the grant to Executive
of restricted stock units (the “Stock Units”), upon the terms and conditions set
forth herein and subject to the terms and conditions of the Amended and Restated
2004 Stock Plan of DIRECTV (as it may be amended from time to time, the “Plan”);
and


WHEREAS, at its meeting on August 8, 2007, the Board of Directors of DIRECTV
(“Board”) ratified  the grant to Executive, effective as of the Effective Date,
of the Stock Units, upon the terms and conditions set forth herein and subject
to the terms and conditions of the Plan; and


WHEREAS, the Committee and the Board each has also approved the terms and
conditions of an employment agreement with Executive effective as of August 9,
2007 (such agreement, as it may be amended from time to time, is referred to
herein as the “Employment Agreement”); and


WHEREAS, both the Committee and the Board authorized the Chairman of the
Committee to execute this Agreement on behalf of DIRECTV, in accordance with the
resolutions adopted by each of the Committee and the Board at their respective
meetings on August 8, 2007.


NOW THEREFORE, in consideration of services rendered and to the rendered by
Executive, and the mutual promises made herein and the mutual benefits to be
derived therefrom, DIRECTV and Executive agree as follows:


1.           Defined Terms.  Any capitalized term used herein and not otherwise
defined herein shall have the meaning assigned to such term in the
Plan.  Whenever the following words or phrases are used herein with the first
letter capitalized, they shall have the respective meaning specified below:


“Award” means the grant to Executive of Stock Units pursuant to this Agreement
and the Plan.


“AnnualPerformance Factor” means the factor determined annually with respect to
the Performance Measures pursuant to Exhibit A hereto and used to compute the
Final Performance Factor.


“Company” means DIRECTV and its Subsidiaries.


“Early Vesting Date” means Executive’s Termination Date if Executive is
terminated without Cause (as defined in the Employment Agreement), or if
Executive’s employment is terminated due to his resignation for an Effective
Termination (as defined in the Employment Agreement), or due to his death or
Disability (as defined in the Employment Agreement) in each case prior to the
Vesting Date.


“Final Performance Factor” means the final performance factor determined as of
the Vesting Date pursuant to Exhibit A hereto and used to establish the number
of Stock Units (if any) which shall vest under this Agreement.


“Performance Measure” means one of the three performance measures established by
the Committee in accordance with Section 10 of the Plan for the Performance
Period and set forth in Exhibit A hereto.


“Performance Period” means the period beginning on January 1, 2008 and ending on
December 31, 2010.


“Termination Date” means the date on which Executive’s employment with the
Company terminates, if prior to the Vesting Date.


“Vesting Date” means December 31, 2010.


2.           Grant.  Subject to the terms of this Agreement and the Plan,
DIRECTV hereby grants to Executive a Stock Unit Award with respect to an
aggregate of Four Hundred Twenty-Eight Thousand Nine Hundred (428,900) Stock
Units (subject to adjustment as provided in Section 14 of the Plan).  As used
herein, the term “Stock Unit” shall mean a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
DIRECTV’s Common Stock (subject to adjustment as provided in Section 14 of the
Plan) solely for purposes of the Plan and this Agreement.  The Stock Units shall
be used solely as a device for the determination of the payment to be made to
Executive if such Stock Units vest pursuant to Section 3 or Section 7.  The
Stock Units shall not be treated as property or as a trust fund of any
kind.  This Award is intended to be a Performance-Based Award, as defined in
Section 10 of the Plan.


3.           Performance Based Vesting.  Subject to Section 7, as of the Vesting
Date, the Award shall vest and become nonforfeitable with respect to that number
of Stock Units determined by multiplying the Final Performance Factor times the
total number of Stock Units comprising the Award (subject to adjustment under
Section 14 of the Plan).


4.           Continuance of Employment.  Except as otherwise provided in Section
7 or pursuant to the Plan or the Employment Agreement, Executive’s continued
employment or service through the Vesting Date is required as a condition to the
vesting of the Award and the rights and benefits under this Agreement.  Partial
employment or service, even if substantial, during the Performance Period will
not entitle Executive to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services, except as otherwise provided in Section 7 below or under the Plan
or the Employment Agreement.


5.           Limitations on Rights Associated with Stock Units.  Executive shall
have no rights as a stockholder of DIRECTV, no dividend rights (except as
expressly provided in Section 8(c) with respect to Dividend Equivalents) and no
voting rights, with respect to the Stock Units and any shares of Common Stock
underlying or issuable in respect of such Stock Units, until such shares of
Common Stock are actually issued to and held of record by Executive.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the shares of Common Stock,
except as otherwise provided in Section 8(c).


6.           Restrictions on Transfer.  Neither the Stock Units nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to DIRECTV, (b) transfers by will or
the laws of descent and distribution, or (c) transfers permitted under Section
15(i) of the Plan.


7.           Effect of Termination of Employment on Vesting.  If DIRECTV
terminates Executive’s employment for Cause (as defined in the Employment
Agreement) or if Executive’s employment terminates other than due to his death,
Disability (as defined in the Employment Agreement) or termination without Cause
(as defined in the Employment Agreement) or resignation by Executive for an
Effective Termination (as defined in the Employment Agreement), the Award of
Stock Units hereunder and all other rights and benefits of Executive under this
Agreement shall terminate on Executive’s Termination Date, unless otherwise
approved by the Committee.  If DIRECTV terminates Executive’s employment without
Cause or if Executive’s employment terminates due to his death or Disability, or
due to his resignation for an Effective Termination, prior to the Vesting Date,
the Award shall immediately vest on the Early Vesting Date as to the total
number of Stock Units comprising the Award (subject to Section 14 of the Plan)
without regard to the level of performance with respect to the Performance
Measures.


8.  
Timing and Manner of Distribution with Respect to Stock Units.



(a)  
Determination of Number of Vested Stock Units.



On or prior to the last day of February in each of 2009 and 2010, the Committee
shall determine the Annual Performance Factor for the immediately preceding
fiscal year, in accordance with Exhibit A and the Plan.  As soon as practicable
after the Vesting Date, the Committee shall determine the Annual Performance
Factor for the 2010 fiscal year and shall determine the Final Performance
Factor, in accordance with Exhibit A and the Plan.  The Final Performance
Factor, as so determined by the Committee, shall be multiplied by the total
number of Stock Units comprising this Award to determine the number of Stock
Units that have become vested as of the Vesting Date.  In the case of an Early
Vesting Date, the number of vested Stock Units shall be as provided in Section
7.


(b)  
Timing and Manner of Distribution.



As soon as administratively practicable following the determination by the
Committee under Section 8(a) (or, if applicable, Section 7), DIRECTV shall
deliver to Executive the number of shares of Common Stock equal to the number of
vested Stock Units subject to this Award (subject to Section 14 of the Plan and
subject to Sections 8(e) and 12 below).


(c)  
Dividend Equivalents.



As of the Vesting Date (or, if applicable, the Early Vesting Date) Executive
shall be entitled to payment for Dividend Equivalents (if any) with respect to
vested Stock Units.  For purposes of this Agreement, “Dividend Equivalents”
means the aggregate amount of dividends paid by DIRECTV on the number of shares
of Common Stock equivalent to the number of Stock Units that become vested
during the period from the Effective Date until the date the shares of DIRECTV
Common Stock associated with the vested Stock Units are issued or the cash
amount paid (without interest or other adjustments to reflect the time value of
money but subject to adjustment pursuant to Section 14 of the Plan).  Dividend
Equivalents (if any) will be paid at the same time as the shares of DIRECTV
Common Stock associated the vested Stock Units to which they relate are issued
or the cash amount provided for in Section 8(e) is paid.  Dividend Equivalents
shall be paid in cash except as otherwise provided in Section 8(f).


(d)  
Termination of Stock Units.



To the extent that any Stock Units fail to vest as of the Vesting Date, or if
the Award has terminated pursuant to Section 7, such unvested Stock Units shall
immediately terminate without payment.  Executive shall have no further rights
with respect to such terminated Stock Units.


(e)  
Payment of Cash in Lieu of Common Stock.



Notwithstanding anything in Section 8(b) to the contrary, the Committee, in its
sole discretion, may elect to cause the Company to pay cash in an amount equal
to the Fair Market Value of the vested Stock Units, determined as of the date on
which the shares of Common Stock would otherwise have been issued pursuant to
Section 8(b) and payable within ten business days after such date.


(f)  
Payment of Common Stock in Lieu of Cash for Dividend Equivalents



Notwithstanding anything in Section 8(c) to the contrary, the Committee, in its
sole discretion, may elect to cause the Company to pay Dividend Equivalents (if
any) in shares of Common Stock in lieu of cash, if and to the extent that
DIRECTV issues shares of Common Stock to Executive in respect of the vested
Stock Units pursuant to Section 8(b).  The number of shares of Common Stock
payable as Dividend Equivalents will be determined by (i) determining the
aggregate cash amount of Dividend Equivalents payable, and (ii) dividing such
amount by the Fair Market Value of a share of Common Stock at the same date on
which the Fair Market Value of shares of Common Stock associated with the vested
Stock Units are established.


9.           Adjustments Upon Specified Events.  As provided in Section 14 of
the Plan, upon the occurrence of certain events relating to or affecting the
Common Stock as contemplated by Section 14 of the Plan, the Committee shall, in
such manner, to such extent (if any) and at such times as it deems appropriate
and equitable in the circumstances, make adjustments in the number of Stock
Units and the number and type of shares of Common Stock (or other securities or
property) that may be issued in respect of the Award or provide for a cash
payment or the assumption, substitution or exchange of the Award or the shares
of Common Stock or other securities subject to the Award, based upon the
distribution or consideration payable to holders of Common Stock generally.  All
rights of Executive hereunder are subject to such adjustments and other
provisions of the Plan.


10.           Possible Early Termination of Award.  As permitted by Section 14
of the Plan, and without limiting the authority of the Committee under any of
the provisions of Section 14 of the Plan, the Committee retains the right to
terminate all or any portion of the Award upon a dissolution of DIRECTV or a
reorganization event or transaction in which DIRECTV does not survive (or does
not survive as a public company in respect of its outstanding Common
Stock).  This Section 10 is not intended to prevent future vesting (including
provision for future vesting) if the Award (or a substituted Award) remains
outstanding following a transaction described in Section 14 of the Plan.


11.           Leaves of Absence.  Absence from work caused by authorized sick
leave or other leave approved in writing by DIRECTV or the Committee shall not
be considered a termination of employment by DIRECTV for purposes of Section 7,
unless otherwise determined by the Committee.


12.  
Limitations on Acceleration; Reduction in Benefits; Deferral.



(a)  
Limitation on Acceleration.



Notwithstanding anything contained herein or in the Plan or any other agreement
to the contrary, in no event shall the vesting of the Award be accelerated
pursuant to this Agreement or Section 14 of the Plan to the extent that DIRECTV
would be denied a federal income tax deduction for such vesting because of
Section 280G of the Code and, in such circumstances, the Award will continue to
vest in accordance with and subject to the other provisions hereof.








(b)  
Reduction in Benefits.



If Executive would be entitled to benefits, payments or coverage hereunder and
under any other plan, program or agreement which would constitute “parachute
payments”, then, notwithstanding any other provision hereof or of any other
existing agreement to the contrary, Executive may by written notice to the
Secretary of DIRECTV designate the order in which such “parachute payments”
shall be reduced or modified so that DIRECTV is not denied federal income tax
deductions for any “parachute payments” because of Section 280G of the Code.


(c)  
Determination of Limitations.



The term “parachute payments” shall have the meaning set forth in and be
determined in accordance with Section 280G of the Code and regulations issued
thereunder.  All determinations required by this Section 12, including without
limitation the determination of whether any benefit, payment or coverage would
constitute a parachute payment, the calculation of the value of any parachute
payment and the determination of the extent to which any parachute payment would
be nondeductible for federal income tax purposes because of Section 280G of the
Code, shall be made by an independent accounting firm (other than DIRECTV’s
outside auditing firm) having nationally recognized expertise in such matters
selected by the Committee and reasonably acceptable to Executive.  Any such
determination by such accounting firm shall be binding on DIRECTV and Executive.


(d)           Section 409A of the Code.


Notwithstanding anything herein to the contrary, (i) if, at the time of
Executive’s termination of employment with DIRECTV, Executive is a “specified
employee” as defined in Section 409A of the Code, and the deferral of the
commencement of any payments or other consideration otherwise payable hereunder
as a result of such termination of employment is necessary in order to prevent
the imposition of any accelerated or additional tax under Section 409A of the
Code, then DIRECTV will defer the commencement of the payment of any such
payments or other consideration hereunder (without any reduction in such
payments or other consideration ultimately paid or provided to Executive) until
the date that is six months following Executive’s termination of employment with
DIRECTV (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments of money or other consideration due to Executive
hereunder would cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other consideration shall be deferred
if deferral will make such payment or other consideration compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible in a manner, determined by the Committee or
the Board, that does not cause such an accelerated or additional tax or result
in an additional cost to DIRECTV.  DIRECTV shall consult with its legal counsel
and tax accountants in good faith regarding the implementation of the provisions
of this Section 12(d), which shall be done only in a manner that is reasonably
acceptable to Executive; provided, however, that neither DIRECTV, any subsidiary
or other affiliate of DIRECTV, nor any of their employees or representatives
shall have any liability to Executive with respect thereto.


13.           Executive Not a Shareholder.  Neither Executive nor any
Beneficiary or Personal Representative of Executive shall have any of the rights
or privileges of a stockholder of DIRECTV as to any shares of Common Stock
subject to the Award until the issuance and delivery to him or such other person
of a certificate (or book entry in lieu thereof) evidencing the shares
registered in his or such other person’s name.  No adjustment will be made for
dividends or other rights as a stockholder as to which the record date is prior
to such date of delivery, except as otherwise provided in Section 8(c) or as
otherwise approved by the Committee.


14.           No Guarantee of Continued Service.  Nothing contained in this
Agreement or the Plan constitutes an employment or service commitment by DIRECTV
or confers upon Executive any right to remain employed by DIRECTV, interferes in
any way with the right of DIRECTV at any time to terminate such employment or
affects the right of DIRECTV to increase or decrease Executive’s other
compensation or benefits.  Nothing in this Section 14, however, is intended to
adversely affect any independent contractual right of Executive under the
Employment Agreement (or any other agreement between DIRECTV and Executive)
without his consent thereto.


15.           Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed: to DIRECTV at 2230 East Imperial Highway, El
Segundo, California 90245, to the attention of the Corporate Secretary; and to
Executive at the address given beneath Executive’s signature hereto, or at such
other address as either party may hereafter designate in writing to the other.


16.           Effect of Agreement.  This Agreement shall be binding upon and
inure to the benefit of any successor or successors of DIRECTV, except to the
extent the Committee determines otherwise.


17.           Entire Agreement; Governing Law.  The Plan is incorporated herein
and made a part hereof by this reference.  Subject to Section 19 below, the Plan
and this Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of DIRECTV and Executive with respect to the subject
matter hereof.  The construction, interpretation, performance and enforcement of
this Agreement and the Award shall be governed by the internal substantive laws,
but not the choice of law rules, of the State of Delaware.


18.           Plan.  The Award and all rights of Executive with respect thereto
are subject to, and Executive agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, to the extent such provisions are
applicable to Awards granted to Eligible Persons.  Executive acknowledges
receipt of a copy of the Plan, and agrees to be bound by the terms
thereof.  Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Committee do not (and shall not be deemed to) create any rights in Executive
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Committee specifically so conferred by appropriate action of
the Committee under the Plan after the date hereof.


19.           Employment Agreement.  If any provision of this Agreement is
inconsistent with any provision of the Employment Agreement, the provisions of
the Employment Agreement shall control.


20.           Tax Withholding.  Upon the distribution of shares of the Common
Stock in respect of the Stock Units or Dividend Equivalents, or payment of cash
in respect of the Stock Units or Dividend Equivalents, if any, pursuant to
Section 8(c) or otherwise in accordance with the Plan, DIRECTV shall have the
right at its option to (a) require Executive to pay or provide for payment in
cash of the amount of any taxes that DIRECTV may be required to withhold with
respect to such distribution, or (b) deduct from any amount payable to Executive
the amount of any taxes which DIRECTV may be required to withhold with respect
to such payment or distribution.  In any case where a tax is required to be
withheld in connection with the delivery of shares of Common Stock or other
payment under this Agreement, the Committee may, in its sole discretion, direct
DIRECTV to reduce the number of shares of Common Stock to be delivered by (or
otherwise reacquire) the appropriate number of shares of Common Stock, valued at
their then Fair Market Value, to satisfy such withholding obligation.


21.           Limitation on Executive’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of DIRECTV as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  Executive shall have
only the rights of a general unsecured creditor of DIRECTV with respect to
amounts credited and benefits payable in cash, if any, with respect to the Stock
Units and the Dividend Equivalents (if any), and rights no greater than the
right to receive the Common Stock (or equivalent value) as a general unsecured
creditor with respect to Stock Units and the Dividend Equivalents (if any), as
and when payable hereunder.


22.           Amendment.  This Agreement may be amended in accordance with the
terms of the Plan.  Any such amendment must be in writing and signed by
DIRECTV.  The terms and conditions of this Agreement may not be restricted or
limited by any amendment of this Agreement or the Plan without Executive’s
consent.


23.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


24.           Section Headings.  The Section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, DIRECTV has caused this Agreement to be executed on its
behalf by the Chairman of its Compensation Committee and Executive has hereunto
set his hand as of the date and year first above written.


THE DIRECTV GROUP, INC.




By:  /s/ Charles R. Lee
Charles R. Lee
Chairman of the Compensation Committee






EXECUTIVE:




/s/ Chase Carey                                                            
Chase Carey
61 Summersweet Lane
New Canaan, CT  06840




 